DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 16 April 2019, 10 and 26 June 2020, 31 March 2021, 19 July 2021, and 29 September 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to because of the following:
   Figure 1 is missing from the application papers.

   Figures 2-3:   Lines, numbers and letters not uniformly thick and well defined, clean, durable, and black (poor line quality).
      The reference text and numerals are blurry as they have a dot matrix background, which distorts the view.

   Providing a gas sensor with sensitive membrane and cleaning means for cleaning the sensor as claimed in claim 1.

No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
   Paragraph [0074], line 4:  A -- period -- should be inserted at the end of the sentence; and the next sentence should follow the period without indentation.  Otherwise, this new paragraph should have a different paragraph numbering.
   Paragraph [0074], line 5:  The term "Example" should be corrected to read
-- example --.
   Paragraph [0077], line 2:  The term "Example" should be corrected to read
-- example --.
   Paragraph [0079], line 6:  The term "Example" should be corrected to read
-- example --.
   Paragraph [0082], line 1:  The term "Examples" should be corrected to read
-- examples --.

Appropriate correction is required.

Claim Objections
Claims 1-7 are objected to because of the following informalities:  
   Re claim 1, claim line 4:  A -- colon -- should be inserted after the term "includes".
   Re claim 1, claim line 6:  The "comma" should be replaced with a
-- semicolon --.

   Re claim 3, claim line 5:  The "comma" should be replaced with a
-- semicolon --.
   Re claim 5, claim line 2:  A -- colon -- should be inserted after the term "of".
   Re claim 5, claim line 5:  The "comma" should be replaced with a
-- semicolon --.

  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
   Re claim 1, claim lines 5-6:  It is not clear how a claimed gas sensor is capable of detecting a characteristic parameter of a component in a liquid phase.  The gas sensor is detecting a component in a gas phase; otherwise the sensor is a liquid sensor as well.
   NOTE: The Examiner is interpreting the claim as detecting a component in the gas phase. 

   NOTE: The Examiner is interpreting the claim as detecting a component in the gas phase.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0171687 (Moularat et al.).
   With respect to the limitations of claim 1, Moularat et al. disclose a gas sensor device comprising:
      a gas sensor (paragraph [0127]); and
      cleaning means contains a liquid for cleaning the gas sensor (paragraph [0138], lines 5-9 - a 1-butanol/water mixture enables complete cleaning of the sensors after exposure to an emission chamber, which allows the sensor to make a quick return to the baseline.  This cleaning process is functionally equivalent to Applicants' process of cleaning the sensor),
wherein the gas sensor includes a sensor main body capable of detecting a characteristic parameter of a component present in a gas phase or a liquid phase (gas sensor is used to detect VOCs (paragraph [0127] in a gas phase); and
      a sensitive membrane that is coated on a surface of the sensor main body (polymer sensors have a sensitive membrane/functionalized layer receptive to fungal VOCs - paragraph [0127]) and is durable against the liquid (cleaning of the polymer sensor with the a 1-butanol/water mixture returns the sensor back to a baseline for reuse, which appears to indicate that the functionalized layer durable with respect to the cleaning mixture).


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2762856 (Takahashi et al.).
   With respect to the limitations of claim 1, Takahashi et al. disclose a gas sensor device comprising:
      a gas sensor (paragraphs [0009] - physical/chemical sensor and [0079] -functionalizing the sensor with palladium that adsorbs a hydrogen molecule creates a hydrogen gas sensor); and 
      cleaning means contains a liquid for cleaning the gas sensor (paragraph [0144], lines 6-7 - sensor is cleaned with a phosphate buffered saline. This cleaning process is functionally equivalent to Applicants' process of cleaning the sensor.),
sensor can be used to detect hydrogen gas (paragraph [0079] in a gas phase); and
      a sensitive membrane that is coated on a surface of the sensor main body (sensor has a sensitive membrane that is coated with palladium - paragraph [0079]) and is durable against the liquid (cleaning of the sensor with saline would appear to not harm the sensitive membrane because the use of saline is encouraged, such that one would not use liquids that would affect the sensitive layer).

   With respect to the limitations of claim 3, Takahashi et al. disclose a method for removing a component adsorbed on a gas sensor with liquid, wherein the gas sensor comprises:
      a sensor main body that is capable of detecting a characteristic parameter of a component present in a gas phase or a liquid phase ([0079] - functionalizing the sensor with palladium that adsorbs a hydrogen molecule creates a hydrogen gas sensor);  and
      a sensitive membrane that is coated on a surface of the sensor main body and is durable against the liquid (sensor has a sensitive membrane that is coated with palladium (paragraph [0079]) - sensor is cleaned with a phosphate buffered saline (paragraph [0144], lines 6-7). Cleaning of the sensor with saline would appear to not harm the sensitive membrane because the use of saline is encouraged, such that one would not use liquids that would affect the sensitive layer), 
   the method comprising:
sensor is cleaned with a phosphate buffered saline (paragraph [0144], lines 6-7). This cleaning process is functionally equivalent to Applicants' process of cleaning the sensor); and
      (2) a drying step of drying the gas sensor in a gas phase after the cleaning step (paragraph [0144], lines 7-8 - sensor is dried in an environment at 37 degrees Celsius).


Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by WO 2016/121155 (Shiba et al.).
   With respect to the limitations of claims 1 and 2, Shiba et al. disclose a gas sensor device comprising:
      a gas sensor (paragraph [0001]); and
      cleaning means contains a liquid for cleaning the gas sensor (paragraph [0057], lines 1-4 - excess octadecylamine (ODA) bound to the nanoparticles is removed by immersing the gas sensor in water, essentially cleaning the sensor, such that the surfaces of the nanoparticles can adsorbed more sample molecules),
wherein the gas sensor includes a sensor main body capable of detecting a characteristic parameter of a component present in a gas phase or a liquid phase (gas sensor is used to detect sample vapor from eight different substances (paragraph [0052]); and is capable of detecting a characteristic parameter of a component (concentration of gases) in a liquid phase (blood - paragraph [0058], last line)); and
sensitive membrane/receptor material layer of sensor is comprised of fine particles having a particle size of 1µm or less (paragraph [0022]), which is within Applicants' claimed range) and is durable against the liquid (cleaning of the nanoparticle layer with water does not cause removal of the layer from the sensor, such that the same signal as before immersion was obtained - paragraph [0057]; thus indicating that the layer is durable against water).

   With respect to the limitations of claim 3, Shiba et al. disclose a method for removing a component adsorbed on a gas sensor with liquid, wherein the gas sensor comprises:
      a sensor main body that is capable of detecting a characteristic parameter of a component present in a gas phase or a liquid phase (gas sensor comprises a sensitive membrane/receptor material layer of sensor comprised of fine nanoparticles, which is used to detect sample vapor from eight different substances (paragraph [0052]); and is capable of detecting a characteristic parameter of a component (concentration of gases) in a liquid phase (blood - paragraph [0058], last line);  and
      a sensitive membrane that is coated on a surface of the sensor main body and is durable against the liquid (cleaning of the nanoparticle layer with water does not cause removal of the layer from the sensor, such that the same signal as before immersion was obtained - paragraph [0057]; thus indicating that the layer is durable against water), 

      (1) a cleaning step of causing the gas sensor and the liquid to be brought into contact with each other (paragraph [0057], lines 1-4 - excess octadecylamine (ODA) bound to the nanoparticles is removed by immersing the gas sensor in water, essentially cleaning the sensor, such that the surfaces of the nanoparticles can adsorbed more sample molecules); and
      (2) a drying step of drying the gas sensor in a gas phase after the cleaning step (paragraph [0055] - sensor having a nanoparticle coating is tested with eight compounds, immersed in water, pulled up and dried before conducting measurements with the eight compounds again to detect durability of the coating).

	   With respect to the limitation of claim 4, wherein in (2) the drying step, a signal of a characteristic parameter detected by the sensor due to a component in the gas phrase converges to a constant value (cleaning and drying of the nanoparticle layer does not cause removal of the layer from the sensor, such that the same signal as before immersion was obtained, which would converge to a constant sensor value indicative of a characteristic parameter of the component detected by the sensor - paragraph [0057]). 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art was not relied upon to reject claims 5-7 because the prior art of record fails to teach and/or make obvious a method comprising during (1) the cleaning step includes the steps of calculating a reference value in a liquid phase state based on a signal of the characteristic parameter detected by the sensor due to a component in a liquid phase, and adjusting the sensor based on the reference value in the liquid phase state in combination with all of the limitations of the base and all intervening claims.

Claims 5-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SEAN LARKIN whose telephone number is 571-272-2198. The examiner can normally be reached M-F 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DANIEL S LARKIN/Primary Examiner, Art Unit 2856